DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oya (JP-2015150933-A), hereinafter Oya.
Regarding claim 1, Oya teaches:
A torque estimation system for estimating friction torque of a rotation mechanism comprising: 
Angular velocity detecting means for detecting an angular velocity of the rotation mechanism (see at least lines 147 – 161 which disclose a steering angle sensor, which outputs a steering angle which is used to calculate the rotational angular velocity); 
And limit value setting means for setting an upper limit value and a lower limit value according to the angular velocity of the rotation mechanism detected by the angular velocity detection means, the upper limit value and the lower limit value limiting an upper limit and a lower limit, respectively, of the friction torque of the estimated friction torque (see at least lines 334 – 348: “In the second region R2, the friction reaction force torque component Tb decreases from the reference friction reaction force torque component Tbk as the steering angular velocity ω increases. When the steering angular speed ω becomes the second predetermined speed ω2, the friction reaction force torque component Tb becomes the lower limit friction reaction force torque component Tbl (Tbl <Tbk). In the third region R3, the friction reaction force torque component Tb increases from the lower limit friction reaction force torque component Tbl as the steering angular velocity ω increases. When the steering angular speed ω becomes the third predetermined speed ω3, the friction reaction force torque component Tb becomes the upper limit friction reaction force torque component Tbu (Tbu> Tbk)”). 

Regarding claim 5, Oya teaches:
A torque estimation method for estimating friction torque of a rotation mechanism comprising: 
Detecting an angular velocity of the rotation mechanism (see at least lines 147 – 161 which disclose a steering angle sensor, which outputs a steering angle which is used to calculate the rotational angular velocity);  
And setting an upper limit value and a lower limit value according to the detected angular velocity of the rotation mechanism, the upper limit value and the lower limit value limiting an upper limit and a lower limit, respectively, of the friction torque with respect to the estimated friction torque (see at least lines 334 – 348: “In the second region R2, the friction reaction force torque component Tb decreases from the reference friction reaction force torque component Tbk as the steering angular velocity ω increases. When the steering angular speed ω becomes the second predetermined speed ω2, the friction reaction force torque component Tb becomes the lower limit friction reaction force torque component Tbl (Tbl <Tbk). In the third region R3, the friction reaction force torque component Tb increases from the lower limit friction reaction force torque component Tbl as the steering angular velocity ω increases. When the steering angular speed ω becomes the third predetermined speed ω3, the friction reaction force torque component Tb becomes the upper limit friction reaction force torque component Tbu (Tbu> Tbk)”).

Regarding claim 6, Oya teaches: 
A non-transitory computer readable medium storing a program causing a computer to execute a torque estimation method for estimating friction torque of a rotation mechanism, the torque estimation method comprising: 
A process of setting an upper limit value and a lower limit value according to an angular velocity of the rotation mechanism, the upper limit value and the lower limit value limiting an upper limit and a lower limit, respectively, of the friction torque with respect to the estimated friction torque (see at least lines 334 – 348: “In the second region R2, the friction reaction force torque component Tb decreases from the reference friction reaction force torque component Tbk as the steering angular velocity ω increases. When the steering angular speed ω becomes the second predetermined speed ω2, the friction reaction force torque component Tb becomes the lower limit friction reaction force torque component Tbl (Tbl <Tbk). In the third region R3, the friction reaction force torque component Tb increases from the lower limit friction reaction force torque component Tbl as the steering angular velocity ω increases. When the steering angular speed ω becomes the third predetermined speed ω3, the friction reaction force torque component Tb becomes the upper limit friction reaction force torque component Tbu (Tbu> Tbk)”).

Regarding claim 7, Oya teaches:
A torque estimation system for estimating friction torque of a rotation mechanism comprising:
An angular velocity sensor configured to detect an angular velocity of the rotation mechanism (see at least lines 147 – 161 which disclose a sensor, the output of which is used to determine the rotational angular velocity);  
And a limit value setting unit configured to set an upper limit value and a lower limit value according to the angular velocity of the rotation mechanism detected by the angular velocity sensor, the upper limit value and the lower limit value limiting an upper limit and a lower limit, respectively, of the friction torque of the estimated friction torque (see at least lines 334 – 348: “In the second region R2, the friction reaction force torque component Tb decreases from the reference friction reaction force torque component Tbk as the steering angular velocity ω increases. When the steering angular speed ω becomes the second predetermined speed ω2, the friction reaction force torque component Tb becomes the lower limit friction reaction force torque component Tbl (Tbl <Tbk). In the third region R3, the friction reaction force torque component Tb increases from the lower limit friction reaction force torque component Tbl as the steering angular velocity ω increases. When the steering angular speed ω becomes the third predetermined speed ω3, the friction reaction force torque component Tb becomes the upper limit friction reaction force torque component Tbu (Tbu> Tbk)”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Corigliano (US 20090292428 A1), hereinafter Corigliano .
Regarding claim 2, Oya teaches the torque estimation system according to Claim 1.
Oya further teaches wherein the limit value setting means sets the upper limit value and the lower limit value based on at least a model based on Coulomb friction and viscous friction (see at least lines 269 – 286 which describes the use of Coulomb friction and Viscous friction being taken into account for friction reaction force torque);
And the angular velocity of the rotation mechanism detected by the angular velocity detection means (see at least lines 334 – 348: “In the second region R2, the friction reaction force torque component Tb decreases from the reference friction reaction force torque component Tbk as the steering angular velocity ω increases. When the steering angular speed ω becomes the second predetermined speed ω2, the friction reaction force torque component Tb becomes the lower limit friction reaction force torque component Tbl (Tbl <Tbk). In the third region R3, the friction reaction force torque component Tb increases from the lower limit friction reaction force torque component Tbl as the steering angular velocity ω increases. When the steering angular speed ω becomes the third predetermined speed ω3, the friction reaction force torque component Tb becomes the upper limit friction reaction force torque component Tbu (Tbu> Tbk)”).
Oya does not teach, but Corigliano teaches taking a measurement error of angular velocity into account for calculations (See at least [0034] – [0035]: “The vector e is sent to a selector device S which separates its values into two groups: a first group of values, which includes the error of the angular velocity of the engine”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Oya with the teachings of considering angular velocity error into account in calculations in order to improve the accuracy and safety of the invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oya and Corigliano further in view of Higashi (US 20200089413 A1), hereinafter Higashi and Jahanshahi (US 20170220034 A1), hereinafter Jahanshahi.
Regarding claim 3, the combination of Oya and Corigliano teaches the torque estimation system according to Claim 2.
Oya teaches wherein: 
The limit value setting means uses values of the friction torque obtained by shifting the angular velocity detected by the angular velocity detection means on the model based on the Coulomb friction and the viscous friction as an upper limit value and a lower limit value, respectively and setting the calculated upper limit value and the calculated lower limit value as the upper limit value and the lower limit value, respectively (see at least lines 334 – 348: “In the second region R2, the friction reaction force torque component Tb decreases from the reference friction reaction force torque component Tbk as the steering angular velocity ω increases. When the steering angular speed ω becomes the second predetermined speed ω2, the friction reaction force torque component Tb becomes the lower limit friction reaction force torque component Tbl (Tbl <Tbk). In the third region R3, the friction reaction force torque component Tb increases from the lower limit friction reaction force torque component Tbl as the steering angular velocity ω increases. When the steering angular speed ω becomes the third predetermined speed ω3, the friction reaction force torque component Tb becomes the upper limit friction reaction force torque component Tbu (Tbu> Tbk)”).
Oya does not teach:
Taking a measurement error of angular velocity into account for calculations;
Setting a temporary upper limit value and a temporary lower limit value;
Adding a predetermined margin value in order to calculate the lower limit and upper limit value.
Corigliano teaches taking a measurement error of angular velocity into account for calculations (See at least [0034] – [0035]: “The vector e is sent to a selector device S which separates its values into two groups: a first group of values, which includes the error of the angular velocity of the engine”).
Higashi teaches setting a temporary upper limit value and a temporary lower limit value (see at least [0110]: “Specifically, the memory access circuit 31 increases the set value from 0 [deg] according to the processes in S201 to S205, and sets the set value that is first passed beyond the boundary of fail to pass to the temporary lower limit value of the delay setting value. Similarly, when the memory access circuit 31 increases the set value from 0 [deg] and the set value crosses the boundary of pass to fail, the memory access circuit 31 sets the set value that is last passed to the temporary upper limit value”).
Jahanshahi teaches adding a predetermined margin value in order to calculate the lower limit and upper limit value (see at least [0019]: “According to a further aspect of the invention there is provided a controller device for detecting a steady-state in a process plant. The controller device comprises a processor, a memory, instructions stored within the memory. The instructions, when executed on the processor, cause the controller to receive a process value of the process plant, determine a recursive mean of the process value, calculate an arithmetic mean of the process value within a pre-determined window, determine a standard deviation of the process value within the pre-determined window and based on the calculated arithmetic mean, determine an upper limit and a lower limit of the process value based on the determined recursive mean of the process value and the determined standard deviation, determine whether the calculated arithmetic mean is between the determined upper limit and the determined lower limit, if the calculated arithmetic mean is between the determined upper limit and the determined lower limit, generate a first index indicating that the calculated arithmetic mean is between the determined upper limit and the determined lower limit”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oya and Corigliano with the temporary limit values of Higashi and the predetermined margin values of Jahanshahi. Such a modification would provide improved safety and efficiency by ensuring that there is a wider margin of potential error, thereby preventing the friction torque from exceeding safe levels, even during calculation.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oya in view of Ilievski (US 10773725 B1), hereinafter Ilievski and Taro (US 20090069942 A1), hereinafter Taro.
Regarding claim 4, Oya teaches
The torque estimation system according to Claim 1.
Oya teaches wherein the system further comprises:
Torque estimation means for estimating the friction torque of the rotation mechanism using an estimation model of a friction model (see at least 178 – 180: “A friction reaction force calculation unit 34 that calculates a friction reaction force torque component Tb simulating torque due to friction force is provided”).
Oya does not explicitly teach:
Wherein the estimation model is generated by machine learning;
Wherein the torque estimation means outputs the friction torque when the torque estimation means determines that the estimated friction torque is not equal to or greater than the upper limit value or is equal to or less than the lower limit value set by the limit value setting means, and the torque estimation means does not output the friction torque when the torque estimation means determines that the estimated friction torque is equal to or greater than the upper limit value or is equal to or less than the lower limit value set by the limit value setting means.
Ilievski teaches the use of machine learning for friction estimation (see at least col 6 lines 15 – 32: “In another implementation, the friction estimation unit 110 determines the friction estimate 101a using a machine learning model. As an example, a machine learning model can be trained using ground truth information that includes a measured friction value and a corresponding set of the parameter values 108 including the temperature value 109a, the lubricant state value 109b, and the lubricant thickness value 109c that were measured for the same area where the friction value was measured. By providing a large number of ground truth values to the machine learning model, the friction estimation unit 110 determines relationships between the parameter values 108 and friction values that allow the friction estimation unit 110 to determine the friction estimate 101a based on the parameter values 108”).
Taro teaches:
Wherein the force estimation means outputs the friction torque when the force estimation means determines that the estimated force is not equal to or greater than the upper limit value or is equal to or less than the lower limit value set by the limit value setting means, and the force estimation means does not output the friction torque when the torque estimation means determines that the estimated force is equal to or greater than the upper limit value or is equal to or less than the lower limit value set by the limit value setting means (see at least [0027]: “The position controller and the position controller with force constraint generate a force target value of each link from a position target value for the link. Accordingly, the robot apparatus is basically configured to perform the acceleration control on the links. Accordingly, the position controller with force constraint sets a predetermined force limit value, when the force target value obtained by transforming the position target value for each link does not exceed the force limit value, outputs the force target value as it is, and when the force target value exceeds the force limit value, substitutes the force target value with the force limit value and outputs the force limit value. Therefore, for example, even if the link of a manipulator grasping the object is under the position control, by setting an external force restriction condition, when colliding against the object, the robot apparatus can follow a contact force applied immediately after the collision without significantly exceeding a prescribed contact force”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Oya with the use of machine learning as taught by Illievski and the method of preventing output when a given force exceeds or falls below a given limit as taught by Taro. The use of machine learning as taught by Illievski would provide the benefit of improved processing and further autonomy of the system, greatly improving the efficiency and saving time of human operators. Implementing the method as taught by Taro would improve the safety of the system by ensuring that values over the set safety limits are not output and implemented with the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on (571)270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664